Citation Nr: 1103279	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-31 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the RO in 
Atlanta, Georgia, which, in relevant part, denied a petition to 
reopen a service connection claim for a low back disability.  

The Veteran testified before the undersigned at a September 2009 
hearing at the RO.  A transcript has been associated with the 
file.  The Board remanded this case in November 2009.  It returns 
now for appellate consideration.  

The Veteran also appealed the issue of service connection for 
post traumatic stress disorder (PTSD).  The Board granted service 
connection in November 2009 decision which also remanded the 
petition to reopen.  The grant was implemented in an October 2010 
rating decision.  The grant of service connection constitutes a 
complete grant of the benefit sought on appeal.  The Veteran has 
not disagreed with disability rating or effective date assigned.  
Where an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection.  
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  
Therefore, the issue has been resolved and is not in appellate 
status.  


FINDINGS OF FACT

1.  An unappealed November 2003 Board decision, of which the 
appellant was notified in November 2003, denied the Veteran's 
claim of entitlement to service connection for a low back 
disability.

2.  Evidence received since the November 2003 Board decision is 
new to the claims file, but does not relate to an unestablished 
fact necessary to substantiate the claim of whether a low back 
disability was incurred or aggravated in service, and does not 
raise the possibility of substantiating the appellant's claim for 
service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The November 2003 Board decision, denying the claim of 
service connection for a low back disability, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a low back 
disability; the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's petition to reopen the service 
connection claim, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  In addition, the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the 
adjudication of petitions to reopen service connection claims, 
the Veteran be given notice of the elements of service 
connection, the elements of new and material evidence, and the 
reasons for the prior denial.  

A letter dated in June 2010 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  An earlier February 2005 letter had been 
sent in an attempt to satisfy the duty to notify obligations; 
however, the RO did not recognize that the back disability claim 
had been previously denied at that time.  The June 2010 letter 
provided corrective notice of the elements of new and material 
evidence, including the reasons for the prior denial.  Although 
this letter was not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in June 2010, he was 
provided an opportunity to respond with additional argument and 
evidence, he did respond in July 2010 and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the Veteran in November 2010.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The criteria of 
Kent are also satisfied.  See Kent, supra.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file, including those from the VA Medical Centers in 
Charleston, South Carolina, and Atlanta, Georgia.  Private 
medical records identified by the Veteran have been obtained, to 
the extent possible.  The Veteran's Social Security 
Administration records have been associated with the file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an 
examination in association with his petition to reopen.  As 
discussed below, the Board concludes that new and material 
evidence has not been submitted on this claim.  Accordingly, 
there is no duty to provide an examination and no error exists.  
See id.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

II. New and Material Evidence

The Veteran brought a prior claim for service connection for a 
low back disability.  The claim was denied in a November 2003 
Board decision.  The record does not reflect that the Veteran was 
provided notice of this decision.  There is a presumption of 
regularity that the Secretary properly discharged official duties 
by mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on the 
date that the decision is issued.  See Woods v. Gober, 14 Vet. 
App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (applying the presumption of regularity to 
official duties of the RO).  The Board decision was date-stamped 
in November 2003, part of the dispatch process for mailing.  
Thus, the presumption of regularity attaches.  The Veteran may 
rebut that presumption by submitting "clear evidence to the 
effect that VA's regular mailing practices are not regular or 
that they were not followed.  The burden then shifts to the 
Secretary to establish that the VA decision was mailed to the 
claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992).  The Veteran was informed of the Board's November 2003 
decision again in the June 2010 duty to notify letter discussed 
above.  The Veteran responded, not that he was unaware of the 
previous decision, but that his claim should be granted, 
identifying further sources of evidence.  The Board finds that 
the presumption of regularity is not rebutted.  The November 2003 
Board decision copy retained for the claims file includes notice 
of the Veteran's appellate rights.  Thus, finality was not 
prevented from attaching by failure to provide notice of the 
Veteran's procedural and appellate rights.  See Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).  The Veteran did not appeal 
the November 2003 Board decision.  The November 2003 Board 
decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The November 2003 Board decision denied the prior service 
connection claim because the competent evidence of a nexus 
between the post service low back disorder and service was not of 
record.  Thus, to reopen the claim, new and material evidence of 
a nexus between the low back disorder and service must be 
received.

The evidence received since the November 2003 Board decision 
consists of the Veteran's statements and testimony, VA treatment 
records, Social Security Administration records and private 
treatment records.  The Board will consider each in turn.

The Veteran brought a previous claim in which he argued that he 
had suffered low back pain since service that had been considered 
expressly in the November 2003 Board decision.  The Veteran's 
August 2002 VA Form 9 in connection with the prior appeal 
indicates that the Veteran had had his claimed disabilities as a 
result of service and that they had been present in 1992, when he 
separated from service.  While the Veteran's statement is 
unclear, he groups his back disability in with the four other 
service connection claims that were present in 1992.  A May 1998 
VA Form 9, submitted in connection with a different appeal, 
clearly states that "everything" that the Veteran filed for, 
which included back pain, has been in his records since October 
1992.  Thus, the Board concludes that, to the extent that the 
Veteran offers lay evidence of a nexus of continuity to service, 
that evidence is duplicative of evidence considered during the 
previous appeal.  The Board does note that the Veteran's account 
during his testimony recounted difficulty in diagnosis and many 
visits to the hospital, but this is essentially the same as his 
previously considered statements.  As a result, the Board finds 
that the Veteran's lay evidence is not new.  Reopening is not 
warranted on this basis.  See 38 C.F.R. § 3.156(a).  

The Veteran's VA treatment records show that the Veteran has been 
diagnosed with disc degeneration and bulging in his lower back, 
with radiculopathy.  The Veteran was seen for treatment for low 
back pain in 2002 and 2003, reporting that the pain had begun 
during service.  For example, in January and June 2003, the 
Veteran reported pain since service.  His comments were recorded 
in the history portion of the examinations, without further 
elaboration by the examiners.  The transcription of the Veteran's 
subjective history of low back pain, unenhanced by additional 
medical comment, does not constitute competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Many of the records 
pertain to treatment for PTSD and other conditions.  Those 
records do not address the subject at hand and are not material.  
The Board has found that the Veteran's statements regarding a 
relationship to service are not new.  There is no evidence 
remaining in the Veteran's VA treatment records that pertain to 
the grounds for the prior final denial.  Reopening is not 
warranted on this basis.  See 38 C.F.R. § 3.156(a).  

The Veteran's Social Security Administration (SSA) records 
contain duplicates of the VA treatment records and some 
evaluations for SSA purposes.  The Board notes that the SSA does 
not develop medical evidence on questions of service connection.  
The SSA file contained the Veteran's comments about his low back 
pain existing since service; the SSA did not inquire into the 
subject and no further medical evidence was developed on the 
question.  To the extent that the Veteran's SSA records indicate 
a relationship between service and the low back disability, the 
relationship is based entirely on a transcription of the 
Veteran's subjective history.  No competent medical evidence of a 
nexus has been received in the SSA records.  See Howell.  The 
Board has found that the Veteran's statements regarding a 
relationship to service are not new.  There is no evidence 
remaining in the Veteran's VA treatment records that pertain to 
the grounds for the prior final denial.  Reopening is not 
warranted on this basis.  See 38 C.F.R. § 3.156(a).  

Records were also received from American Work, Inc., Mental 
Health and Addictive Disease Services.  These records pertain to 
the Veteran's psychiatric and substance abuse treatment.  They do 
not address the back disability.  There is no evidence that 
pertains to the grounds for the prior final denial.  Reopening is 
not warranted on this basis.  See 38 C.F.R. § 3.156(a).  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's petition to reopen the service 
connection claim for a low back disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the petition must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The appeal to reopen the claim for service connection for a low 
back disability is denied.  




____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


